—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 29, 1999, convicting him of robbery in the second degree and burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the complainant named in the indictment owned the property taken by the defendant (see Penal Law § 155.05). The People established that the named complainant, an accountant working in his client’s office, had a right of possession to the office equipment taken which was superior to that of the defendant (see Penal Law § 155.00 [5]; §§ 155.05, 160.00; People v Hutchinson, 56 NY2d 868; cf. People v Wilson, 93 NY2d 222). Altman, J.P., Florio, H. Miller and Cozier, JJ., concur.